Citation Nr: 0618526	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  05-01 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right hip 
replacement, claimed as secondary to a service connected 
bilateral knee and left hip conditions.  

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.Shah, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1943 to June 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO). In pertinent part 
the RO denied entitlement to service connection for a right 
hip replacement, claimed as secondary to a service connected 
bilateral knee and left hip conditions.  The veteran 
perfected an appeal of this issue.

For good cause shown, the veteran's motion for advancement on 
the docket has been granted.  38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2005).


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence.

2.  There is no evidence of a right hip disorder in service 
or for many years thereafter.

3.  The preponderance of the evidence does not show a causal 
connection between the veteran's right hip replacement and 
his service-connected left hip or bilateral knee 
disabilities.


CONCLUSION OF LAW

The veteran's right hip disability was not incurred in or 
aggravated by service, and is not proximately due to, the 
result of, or aggravated by, his service-connected left hip 
and bilateral knee disabilities.  38 U.S.C.A. § 1101, 1110, 
1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.310 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in a September 2004 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim for service connection, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence in his possession that pertains to the 
claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, and post service medical 
records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection, any question as to an 
appropriate evaluation or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).


Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).  

Service connection may also be established for a disability 
which is proximately due to or the result of a service-
connected injury or disease.  38 C.F.R. § 3.310. Further, a 
disability which is aggravated by a service-connected 
disorder may be service connected to the degree that the 
aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 
(1995).

In order to establish entitlement to secondary service 
connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

The determination as to whether the requirements for 
entitlement are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2003).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102, 4.3 
(2003).  If the Board determines that the preponderance of 
the evidence is against the claim, it has necessarily found 
that the evidence is not in approximate balance, and the 
benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d 
at 1365.


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which consists of:  his multiple contentions; 
service medical records; private medical records; VA medical 
records; and VA examination reports.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

As an initial matter, the Board notes that the veteran's 
service medical records do not reveal any complaints, 
treatment, or findings related to the right hip.  None of the 
medical evidence of record, including medical records from 
1946 to 1949, reveals any complaints or findings pertaining 
to the right hip.  Finally, there is no evidence linking his 
current right hip condition to service.  Thus, service 
connection on a direct basis is denied, and there is no 
evidence of arthritis within one year following discharge 
from service.  38 C.F.R. § 3.303, 3.307, 3.309.

The veteran asserts that his right hip replacement is 
secondary to his left hip and bilateral knee disabilities.  
In particular he indicates that since his left hip disability 
has been deemed to be related to his bilateral knee 
disabilities, his right hip should be related to his 
bilateral knee disabilities as well.  However, the Board 
finds that the preponderance of the evidence shows the 
veteran's right hip replacement is not related to his 
bilateral knee and left hip disabilities.  Specifically, 
there is no competent medical evidence of record linking the 
veteran's right hip replacement to his bilateral knee 
disabilities or his left hip disability. 

A June 1945 rating decision established service connection 
for Osgood Schlatter disease of the right knee.  In February 
2003 the veteran was granted service connection for Osgood 
Schlatter disease of the left knee and left hip replacement 
as secondary to the right knee disability.  This was based 
upon an opinion on a November 2002 VA examination, performed 
by a physician who apparently specializes in obstetrics and 
gynecology.  

The veteran's VA medical records reveal that he underwent a 
right hip replacement in April 2003.  

The veteran reported for a January 2004 VA examination to 
determine the etiology of his right hip disability.  The 
examiner reviewed the veteran's claims file and performed a 
physical examination.  The examiner concluded that the 
veteran's recent right hip replacement was not as likely a 
not a result of his left hip and bilateral knee disabilities.  
He reasoned that the veteran's Osgood Schlatter disease was 
noted many years ago to have been totally healed.  Therefore, 
he indicated, Osgood Schlatter could not be implicated in the 
disease process of his right hip replacement.  In regard to 
the veteran's left hip disability causing his right hip 
disability, the examiner concluded that there was no 
medically justifiable reason that a left hip replacement 
could be the cause of his right hip replacement.  

The Board recognizes the veteran's assertion that the 
underlying reasoning for his right hip replacement is his 
bilateral knee disabilities and/or his left hip disability, 
and that since his left hip is related to his knees, his 
right knee should be as well.  However, when the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized 
training and knowledge are competent to render such an 
opinion.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, the 
veteran's assertion cannot constitute competent medical 
evidence.  

The Board also notes that he has relayed this assertion to 
clinicians in the outpatient treatment reports.  However, 
none of the treatment providers has rendered an opinion 
linking his right hip replacement to his service connected 
disabilities.

The only medical opinion of record addressing the etiology of 
the veteran's right hip is the January 2004 VA examiner.  His 
opinion was rendered following examination of the veteran and 
review of the claims file.  As such, the Board finds this 
opinion entitled to the greatest probative weight.  

Thus, the Board is constrained to find that the preponderance 
of the evidence is against service connection on a secondary 
basis, as there is no evidence that the veteran's right hip 
disability is related to his left hip or bilateral knee 
disabilities.  Moreover, there is no evidence to support 
service connection on a direct or presumptive basis.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Entitlement to service connection for a right hip disability, 
claimed as secondary to left hip and bilateral knee 
disabilities is denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


